 1   ROBERT S. SHWARTS (STATE BAR NO. 196803)
     rshwarts@orrick.com
 2   CATHERINE Y. LUI (STATE BAR NO. 239648)
     clui@orrick.com
 3   NATHAN SHAFFER (STATE BAR NO. 282015)
     nshaffer@orrick.com
 4   JOHANNA L. JACOB (STATE BAR NO. 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 6   405 Howard Street
     San Francisco, CA 94105-2669
 7   Telephone: +1 415 773 5700
     Facsimile:    +1 415 773 5759
 8
     Attorneys for Plaintiff
 9   ExamWorks, LLC
10
                                     UNITED STATES DISTRICT COURT
11
                                     EASTERN DISTRICT OF CALIFORNIA
12
                                         SACRAMENTO DIVISION
13

14   EXAMWORKS, a Delaware limited liability          Case No. 2:20-CV-00920-KJM-DB
     company,
15                                                    NOTICE OF WITHDRAWAL OF
                        Plaintiff,                    COUNSEL
16
              v.
17
     TODD BALDINI, an individual, ABYGAIL
18   BIRD, an individual, LAWRENCE STUART
     GIRARD, an individual, PAMELLA TEJADA,
19   an individual, ROE CORPORATION, and
     DOES 1 through 10,
20
                        Defendants.
21

22

23

24

25

26

27

28

                                                              NOTICE OF WITHDRAWAL OF COUNSEL-
     4140-0266-2182.1                                             CASE NO. 2:20-CV-00920-KJM-DB
 1            PLEASE TAKE NOTICE that Johanna L. Jacob of Orrick, Herrington & Sutcliffe LLP
 2   withdraws as counsel for Plaintiff in the above-referenced matter. Plaintiff will continue to be
 3   represented by Robert S. Shwarts, Catherine Y. Lui and Nathan Shaffer of Orrick, Herrington &
 4   Sutcliffe LLP.
 5   Dated: August 24, 2020                           ORRICK, HERRINGTON & SUTCLIFFE LLP
 6
                                                      By:             /s/Johanna L. Jacob
 7                                                                    JOHANNA L. JACOB
                                                                      Attorneys for Plaintiff
 8                                                                      ExamWorks, LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                     NOTICE OF WITHDRAWAL OF COUNSEL-
                                                    -1-
     4140-0266-2182.1                                                    CASE NO. 2:20-CV-00920-KJM-DB
